In his motion for rehearing appellant calls our attention to a statement in the original opinion which is not supported by the record. We said: "Mr. Blanton testified that an inspection of his book of blank checks showed that a whole sheet, containing three blank checks, was found to be missing therefrom, which was not missing at the time he first sawappellant in his office." The italicised statement appears not to have been made by the witness; he only having made the statement that he discovered that three blank checks were missing from his check book.
We remain of opinion that the evidence is sufficient to support the conviction. We think the proof was sufficient to warrant the conclusion that the check was a forgery and that appellant, with knowledge of such fact, passed same to Mrs. Janie Holloway, as alleged in the indictment.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has *Page 560 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.